       Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 1 of 32. PageID #: 2




                                                                                     3:18mj5413
                              AFFIDAVIT IN SUPPORT OF
                           COMPLAINT AND ARREST WARRANT

       1.    I, J. Troy Amundson, being first duly sworn, hereby depose and state as follows:

       2.    I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been since

January 2008. Prior to employment with the FBI and on an ongoing basis, I have been an officer

in the United States Army for approximately 23 years, and currently hold the rank of Lieutenant

Colonel in the Army National Guard. As an FBI Special Agent, I am currently assigned to the FBI

Cleveland Division, Toledo Resident Agency. As a Special Agent with the FBI, I am an

investigative or law-enforcement officer of the United States within the meaning of Rule

41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am engaged in the enforcement of

criminal laws and am within a category of officers authorized by the Attorney General to request

and execute search warrants pursuant to Title 18, United States Code, Section 3052 and 3107; and

Department of Justice (DOJ) regulations set forth at Title 28, Code of Federal Regulations, Sections

0.85 and 60.2(a).

        3.      I have investigated national-security cases involving individuals seeking to travel

 overseas to commit violent jihad and who have participated in terrorist fundraising.

 Additionally, I have completed FBI administered counterterrorism classroom and online

 training, at the FBI Academy, and at other FBI facilities.

        4.      The facts in this affidavit come from my personal observations, interviews, my

 training and experience, and other governmental agencies, and information obtained from other

 agents and witnesses. This affidavit is intended to show that there is sufficient probable cause in

 support of the Complaint and the requested arrest warrant and does not set forth all of my


                                                  1
       Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 2 of 32. PageID #: 3



knowledge about this matter.

       5.       I submit this affidavit in support of a criminal complaint charging DAMON

MICHAEL JOSEPH dob xx/xx/1997, with a violation of Title 18, United States Code, Section

2339B, that is, Attempting to Provide Material Support or Resources to a Foreign Terrorist

Organization.

                          BACKGROUND AND PROBABLE CAUSE

       6.       Title 18, United States Code, Section 2339B prohibits, in pertinent part, a person

from knowingly providing “material support or resources to a foreign terrorist organization,” or

attempting or conspiring to do the same. “[T]he term ‘material support or resources’ means any

property, tangible or intangible, or service, including currency or monetary instruments or

financial securities, financial services, lodging, training, expert advice or assistance, safehouses,

false documentation or identification, communications equipment, facilities, weapons, lethal

substances, explosives, personnel (1 or more individuals who may be or include oneself), and

transportation, except medicine or religious materials.” 18 U.S.C. § 2339A(b)(1). “No person

may be prosecuted under this section in connection with the term personnel unless that person

has knowingly provided, attempted to provide, or conspired to provide, a foreign terrorist

organization with 1 or more individuals (who may be or include himself) to work under that

terrorist organization’s direction or control or to organize, manage, supervise, or otherwise

direct the operation of that organization.” 18 U.S.C. § 2339B(h).

       7.       On October 15, 2004, the United States Secretary of State designated al-Qaeda in

Iraq (AQI), then known as Jam'at al Tawhid wa'al-Jihad, as a Foreign Terrorist Organization

(FTO) under Section 219 of the Immigration and Nationality Act and as a Specially Designated

Global Terrorist entity under section 1(b) of Executive Order 13224.


                                                  2
          Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 3 of 32. PageID #: 4



           8.      On or about May 15, 2014, the Secretary of State amended the designation of AQI

    as an FTO under Section 219 of the Immigration and Nationality Act and as a Specially

    Designated Global Terrorist entity under section 1(b) of Executive Order 13224 to add the alias

    Islamic State of Iraq and the Levant (ISIL) as its primary name. The Secretary of State also added

    the following aliases to the FTO listing: The Islamic State of Iraq and al-Sham (“ISIS” – which

    is how the FTO will be referenced herein), The Islamic State of Iraq and Syria, ad-Dawla al-

    Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for

    Media Production. On September 21, 2015, the Secretary added the following aliases to the FTO

    listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated FTO.

           9.      Beginning in 2014, using social media, ISIS has called for attacks against

    citizens—civilian and military—of the countries participating in the United States-led coalition

    against ISIS. For instance, on September 21, 2014, ISIS released a speech of Abu Muhammed

    Al-Adnani, a senior leader and official spokesman of ISIS, prior to his death. In this speech,

    entitled, “Indeed Your Lord is Ever Watchful,” Al-Adnani called on Muslims who support ISIS

    from around the world to “defend the Islamic State” and to “rise and defend your state from your

    place where you may be.”

           10.     In approximately May of 2018, JOSEPH’s online social media activities came to

    the attention of the FBI.

           11.     On or about September 12, 2018, FBI undercover employee 1 (UC -1) observed

    numerous photographs DAMON JOSEPH had displayed of knives and firearms on one of his

    social media accounts. 1 Among the posts, JOSEPH displayed a photograph which was


1
 Your Affiant reviewed the photographs displayed on JOSEPH’s social media account on
September 12, 2018, referred to here. While the photograph of firearms appear to be stock

                                                    3
       Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 4 of 32. PageID #: 5



 originally distributed by Al-Furqan Media, the media wing of ISIS. JOSEPH also displayed

 what appeared to be JOSEPH's finger with a ring. The ring displayed words which translate to

 “Allah, messenger, Muhammad,” which are also found on the ISIS flag. In two photographs

 JOSEPH apparently took of himself, JOSEPH displayed the hand gesture for "tawheed." 2 In

 another photograph, JOSEPH appeared to wear the uniform of a security guard with private

 security firm.

        12.       On September 12, 2018, UC-1 sent a private message to JOSEPH through one of

 JOSEPH’s social media accounts and inquired as to whether JOSEPH was a revert. JOSEPH

 replied in the affirmative. UC-1 asked whether JOSEPH was on the "haqq," 3 mentioning having

 seen a post of JOSEPH's mentioning "Sheikh Anwar" (Anwar Al-Awlaki) 4. JOSEPH replied

 that he was, and was looking for a brother to guide him. UC-1 asked JOSEPH whether he was a

 "khilafah" 5 supporter. JOSEPH replied that he supported "the khalifa 100%." UC-1 asked

 JOSEPH if he was a man of talk or action. JOSEPH responded, "It seems a lot of brothers and

 sisters don't even believe in sharia 6 There are too many men of talk." JOSEPH asked UC-1 if



photographs, most of the photographs of knives appear to have been taken by JOSEPH.
2
  “Tawheed” refers to monotheism in Islam, or Oneness of Allah, and describes Him as being One
and Unique with no partners or peers. The hand gesture displaying “tawheed” by JOSEPH is
commonly used by ISIS to affirm the Oneness of Allah.
3
  “Haqq” is the Arabic word for truth.
4
  Anwar Al-Awlaki was a Yemeni-American Muslim cleric that was influential in radical Islamic
circles for his teachings. Al-Awlaki is known to have pioneered the use of social media and digital
jihad in the promotion of the cause of radical Islam. Al-Awlaki authored “44 Ways to Support
Jihad,” which is often cited as a reference by radical Islamic proponents. Way number 29 is “www
Jihad.”
5
  “Khilafah” (or Caliphate) is a general leadership over all Muslims in the world. Its responsibility
is to implement the laws of the Islamic system and convey the Islamic message to the rest of the
world. In June 2014, ISIS emir Abu Bakr Al-Baghdadi proclaimed the creation of the Caliphate
(Khilafah). Thus, “Khilafah supporter” refers to one who supports ISIS.
6
  “Sharia” is Islamic canonical law based on the teachings of the Quran, the Hadith, and the Sunna,
prescribing both religious and secular duties and sometimes retributive penalties for lawbreaking.

                                                 4
          Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 5 of 32. PageID #: 6



    he/she was a member of “any groups” where “you all communicate,” meaning an alternate

    social media application. JOSEPH indicated he used two other social media applications.

    JOSEPH sent his contact information to UC-1 for one of his alternate social media applications.

           13.     On September 12, 2018, UC-1 spoke with JOSEPH on a different social media

    application than the one referenced in paragraph 12, herein. UC-1 questioned JOSEPH as

    which “khilafah” he was supporting, as there are movements that support the non-violent

    implementation of an Islamic caliphate. JOSEPH stated, “I don’t believe in the sugar coated

    watered down Islam alot of Muslims of the west follow.” UC-1 replied, “so when i asked if

    you supported the khilafah i was speaking of dawlah, commonly known in the west as ISIS.”

           14.     Beginning September 12, 2018, JOSEPH and UC-1 continued their on-line

    conversations on an alternate social media application. JOSEPH claimed to have watched a

    number of videos on YouTube, and stated that he wished he "could access sheikh awlakis

    videos." JOSEPH stated that he did not support the killings of Muslims or innocent people, but

    that he did "believe in destroying the enemies of Islam of course," and that he "believ[ed] in

    jihad as well, but jihad means many things." JOSEPH said he didn't "want to be a coward but at

    the same time I am not sure what I could do [...] But seeing how our brothers and sisters are

    treated makes me more and more convinced everyday."

           15.     As part of the on-line conversations on September 14, 2018, JOSEPH sent a

    screenshot of his computer's desktop to UC-1. The picture appeared to depict a number of

    mujahedeen, 7 two of which were prominently carrying an ISIS flag. A golden-topped mosque is

    in the background, while a large plane flies overhead. During the conversations, JOSEPH often



7
    “Mujahedeen” (or singular Mujahid) is one who fights Jihad.

                                                    5
          Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 6 of 32. PageID #: 7



    expressed interest in being put in contact with other like-minded "brothers."

           16.     On September 17, 2018, JOSEPH and UC-1 continued their on-line

    conversation. JOSEPH told UC-1, "Our job is to spread the true Islam by whatever means

    necessary" and "The west will never eliminate dawlah 8 no matter what the media tells people

    because you cannot destroy an ideology [...]." Later, UC-1 mentioned JOSEPH's Facebook

    account in which JOSEPH stated, "Inshallah 9 one day I will be able to move out of this kafr 10

    country." JOSEPH stated he thought about leaving all of the time, and was thinking of moving

    to somewhere in Europe or Lebanon. JOSEPH said he spoke to a "couple of people who were in

    Syria," and "It would be impossible to travel to turkey from America without being extremely

    questioned and investigated." At one point, JOSEPH asked if the brothers UC-1 had mentioned

    in a previous on-line communication were all in the US, and whether "they are on the same

    page as us then." UC-1 also asked if JOSEPH had ever thought about doing “graphic design for

    the brothers,” to which JOSEPH replied "That would be cool."

           17.     On September 18, 2018, JOSEPH initiated contact with UC-1. During the online

    conversation, JOSEPH asked, "Also I forgot to ask what exactly did you mean by some of the

    brothers might be interested in me like doing stuff with my computer?" UC-1 told JOSEPH

    “graphic design” was big with the brothers, and “helps attract new recruits, show the world the

    successes of dawlah.” JOSEPH stated he knew how to do some things with Photoshop, after

    which UC-1 offered to pass along "some of [his] stuff to one of the brothers to check out. No

    pressure either way." JOSEPH replied, "Lol doing stuff for my brother's would give me


8
  “Dawlah” is Islamic State (IS), also known as the Islamic State of Iraq and the Levant (ISIL), the
Islamic State of Iraq and al-Sham, and the Islamic State of Iraq and Syria (ISIS).
9
  “Inshallah” (In shaa’ Allah) is Arabic for “God willing.”
10
   “Kafr” is an Arabic term for disbelief or suppressing the truth of Islam.

                                                    6
        Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 7 of 32. PageID #: 8



 something exciting to do though." UC-1 clarified that the work would be for "Dawlah," to

 which JOSEPH replied, "Ya I know it would be for dawlah." UC-1 told JOSEPH, "They

 [referencing the brothers] won't put any pressure on you-they only want brothers who are

 committed and volunteer to help." JOSEPH stated, "For sure Ahk. 11 You know I would love to

 help any way I can.” JOSEPH told UC-1 he would work on something for UC-1 to show

 him/her "the skills I do got lol."

         18.     On September 19, 2018, JOSEPH initiated online contact with UC-1. JOSEPH

 and UC-1 discussed a video JOSEPH was working on with a "nasheed" 12 in the background.

 JOSEPH told UC-1 that it had "Dawlah images." JOSEPH sent UC-1 a video which was

 approximately 2 minutes and 17 seconds long. The video included images of ISIS fighters and

 flags, a photo of Abu Bakr al Baghdadi, the leader of ISIS, as well as statements such as "Join

 your brothers in Islam! Preform [sic] jihad any way you can! We must establish and spread the

 Khilafa," and "We will fight you in the East and the West the true religion of God will dominate

 the world!" When asked, JOSEPH stated he had authored all of the text for the video. JOSEPH

 then asked UC-1, "Will you show it to the other brothers?"

         19.     On the same date, JOSEPH sent UC-1 a second video which was approximately

 2 minutes and 45 seconds long via the alternate social media application. The video included a

 number of images of Anwar Al-Awlaki, the ISIS flag, and statements such as “Educate

 yourselves on the teachings of Sheikh Awlaki [...],” “Brothers in Islam we must rise up and

 fight for our Lord [...],” and "Brothers and sisters! It is our duty as Muslims to establish and


11
  “Ahk” refers to Akhi, which means brother in Arabic.
12
  A “Nasheed” is a “chant” or works of vocal music either sung a cappella or accompanied by
percussion instruments. Nasheeds are popular throughout the Islamic world. Often such nasheeds
are used in ISIS propaganda videos.

                                                  7
       Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 8 of 32. PageID #: 9



 spread the Caliphate of Allah azawajal 13 on this Earth [...]." JOSEPH asked UC-1, "Is that good

 propaganda?" and "I do have some talent don't I? lol [...]." UC-1 asked if JOSEPH would be ok

 with "dawlah" using the video. Joseph asked, “How would they exactly,” and stated that he

 (JOSEPH) wanted to meet and talk with the brothers before sending that particular video to

 them. Later in the conversation, JOSEPH said, "Go ahead and send him what I sent you and tell

 me if he says anything." 14

        20.     On September 20, 2018, JOSEPH initiated an online conversation with UC-1,

 and was later invited into a joint online conversation which included Undercover Employee 2

 (UC-2). UC-2 told JOSEPH that UC-1 had forwarded JOSEPH's videos and UC-2 was

 impressed. JOSEPH said he made the videos the day prior. 15 Later in the conversation, JOSEPH

 explained that he supported "the khilafa [sic] because as a Muslim we must establish Allahs

 kingdom on Earth." UC-2 asked JOSEPH what he would say to those that said the best way to

 establish the khilafah is by co-existing in peace with the mushrikeen, 16 to which JOSEPH

 replied that "I don't believe in Co existing [sic] with kufr unless you have no choice." UC-2

 asked under what conditions JOSEPH would have no choice, and JOSEPH stated, "Like my

 situation I am surrounded by kufr because I can't move anywhere. I am stuck where I am until I

 can get enough money saved up to move somewhere better." JOSEPH further explained he

 "absolutely hate[s] living in America more and more everyday that passes." JOSEPH stated that



13
   “Azawajl” (or Azawajal) is commonly said after “Allah.” It means Allah is Mighty and
Dominate and Possessor of Complete Glory and Majesty.
14
   JOSEPH was referring to UC-1 sending JOSEPH’s video to UC-2 who JOSEPH believed to be
in contact with Al-Hayaat, the media production wing of ISIS.
15
   The day prior to this conversation would have been September 19, 2018. JOSEPH was
suggesting he made the videos the same day they were delivered.
16
   “Mushrikeen” (or singular Mushrik) often refers to those who are sinners by practicing idolatry,
polytheism, or worship anyone or anything besides Allah.

                                                 8
       Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 9 of 32. PageID #: 10



 he thought about making hijrah, 17 but it was not possible for him at the time. JOSEPH

 advocated doing "any jihad we can," and that his was more of a “virtual jihad.”

        21.     Later on the same date of September 20, 2018, while still in a private

 conversation between JOSEPH and UC-1, JOSEPH sent UC-1 a third video that was

 approximately 4 minutes and 50 seconds long which JOSEPH represented to UC-1 that he

 created. The video contained multiple images of the ISIS flag, images and quotes from Anwar

 Al-Awlaki, and statements such as "44 ways of jihad, have you contributed? Do your part to

 help your brothers," "Whatever country you are in, gather with eachother [sic] and do what you

 can, Allah will reward you for any 44 ways of jihad you can do," "Nothing is greater than what

 Allah azawajl wills dying a maryter [sic] is most honorable," "will you sit back while our

 people are being oppressed or will you be a man of action," and "Allah bless and reward the

 brothers who have made hijrah, Allah also bless those who plan to make hijrah and all those

 who are upon the same aqueedah.” 18

        22.     On September 21, 2018, JOSEPH initiated an online conversation with UC-1.

 During the conversation, UC-1 asked JOSEPH’s opinion regarding Saudi Arabia and its recent

 rapprochement with Israel. JOSEPH said that he was not a big fan of the Saudis, and "Anybody

 responsible for the killing of our people is my enemy." While discussing the ability of making

 hijrah, JOSEPH stated, “I would as well. Nothing is here for me except a couple family I love."

 Later, JOSEPH stated, “I would try to go to another country and then try to make my way into

 Syria Maybe.” JOSEPH discussed a documentary he watched regarding Dawlah in the



17
   “Hijrah” means migration (travel), departure or exodus. In this context, it refers to a journey to a
land controlled by Muslims.
18
   “Aqueedah” is an Islamic term meaning “creed.”

                                                  9
      Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 10 of 32. PageID #: 11



 Philippines. After a brief discussion, JOSEPH stated that “Inshallah or [sic] numbers will

 increase and we will have Daesh 19 all over the world.” UC-1 commented that it would not come

 without a fight, especially in the U.S. JOSEPH replied, “Then so be it if that's the way they

 want it then that's how they will get it inshallah. You can only fight evil with Force.”

        23.     Later on the same date of September 21, 2018, JOSEPH referenced another

 video that he was making, stating, "Im excited to hear what the brothers on the front lines think

 of them." UC-1 asked JOSEPH whether he would consider picking up arms for Dawlah.

 JOSEPH replied he did not have weapons. 20 UC-1 told JOSEPH the brothers sometimes ask

 that question, and JOSEPH asked, "About waging jihad in the west?" UC-1 provided an

 affirmative response. JOSEPH replied, "I question myself if I could do it or not everyday [...]

 As long as we're doing something brother it's better than doing nothing."

        24.     On September 23, 2018, JOSEPH initiated an online conversation with UC-1.

 JOSEPH stated he had to link "2 profiles to my phone because my other phone doesn't want to

 record video anymore." 21 After a brief online conversation, JOSEPH delivered a fourth video to

 UC-1 which was approximately 5 minutes and 56 seconds long. The video included numerous

 ISIS flags, ISIS fighters, images of Anwar Al-Awlaki, and messages such as "Nothing is greater

 than what Allah azawajal wills dying a martyr is most honorable," "Will you sit back while our



19
   “Daesh” is the Arabic language acronym for the Islamic State (IS), also known as the Islamic
State of Iraq and the Levant (ISIL), the Islamic State of Iraq and al-Sham, and the Islamic State of
Iraq and Syria (ISIS).
20
   Your Affiant understands JOSEPH meant firearms in this conversation when he referred to
“weapons.” In a later online conversation, discussed in paragraph 27, your Affiant understands
JOSEPH then had a different meaning when he mentioned a “weapon” by referring to a specific
knife.
21
   UC-1 understood JOSEPH to be referring to a second social media account, other than the one
UC-1 was currently communicating with JOSEPH on.

                                                  10
        Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 11 of 32. PageID #: 12



 people are being oppressed or will you be a man of action," "they will never break our spirit and

 we will show the enemy no mercy," and "If you are a Muslim upon the haqq in the West, don't

 associate yourselves with the kafr! Support your brothers abroad fighting the evil doers.”

 JOSEPH was asked if he came up with the words used in the video and JOSEPH replied, "Im

 trying to make them to inspire brothers fighting and also trying to aim them to recruit [...] Ya I

 came up with everything." When JOSEPH was asked about his inclusion of the themes of hijrah

 and martyrdom into his fourth video, JOSEPH stated, "And yes i wanted to add those things

 into this one."

          25.      During the online conversation on September 23, 2018, UC-1 asked if

 JOSEPH’s family had access to his computer. JOSEPH replied, "No they dont it is heavily

 protected lol." When discussing the week ahead, JOSEPH stated he was "going to make more

 videos for sure." JOSEPH also stated, "the masjid 22 i usually go to is anti dawlah so i dont like

 going to it too often especially not for the lectures just go to pray when i can go."

          26.      On September 24, 2018, JOSEPH initiated an online conversation with UC-1.

 JOSEPH discussed a documentary he watched called "Path of Blood," which included home

 footage of Al Qaeda sleeper cells conducting suicide missions in Saudi Arabia. UC-1 asked if

 the documentary included the martyrdom videos. JOSEPH responded by praising the video and

 said, "Ya like the whole thing was like al queda [sic] recording their own missions it was

 awsome [sic] and the real deal." UC-1 asked if JOSEPH was referring to this when he

 mentioned he wanted his videos to be used for recruiting. JOSEPH replied, "Ya like i want my

 videos to inspire brothers in the west too [...] More twords [sic] dawlah but really anyone on the



22
     “Masjid” is the Arabic word for Mosque.

                                                  11
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 12 of 32. PageID #: 13



haqq."

         27.   During the same conversation on September 24, 2018, UC-1 asked JOSEPH

what his thoughts were on attacks in the US. JOSEPH replied, "I think there are some innocents

but essentially all kufr are the enemy which is why im torn." After being questioned as to what

he viewed as legitimate targets, JOSEPH replied, "People who are openly against islam for one

thing, all military obviously, people who disrespect the prophet and Allah. Like the Charlie

Hebdo thing i supported that 100%." Later, JOSEPH said he struggled with the idea of killing,

and "(ISIS) definitley [sic] need[s] fighters but there are other important aspects that play a

huge role." UC-1 commented they (ISIS) especially need brothers in the west. JOSEPH replied,

"Exactly thats my aim to inspire and encourage brothers in the west." JOSEPH continued,

"Inshallah my efforts help the cause even if i end up getting in trouble for it." When asked about

the risk of jail time, JOSEPH replied, "If thats what end up happening then so be it i only fear

Allah at the end of the day. jail isnt going to change me or my religion." When asked about his

beliefs regarding attacks on law enforcement, JOSEPH replied, "I've never liked the police

LOL." When asked why JOSEPH thought there were more attacks in Europe rather than the

US, JOSEPH replied, "I know there hasnt been an attack here lately ive been waiting." JOSEPH

further stated, "Its not safe to be muslim in the us either that's why i make sure i carry a weapon

at all times." JOSEPH told UC-1 that he usually carries an “italian dagger stiletto,” and

subsequently sent a photograph of the same to UC-1.

         28.   On September 25, 2018, a joint online conversation between UC-1, UC-2, and

JOSEPH, as well as a private conversation between just UC-1 and JOSEPH took place

simultaneously on the alternate social media application. In the joint chat, UC-2 told JOSEPH




                                                 12
      Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 13 of 32. PageID #: 14



 that he/she spoke with brothers from Al-Hayaat, 23 and that they were impressed with JOSEPH's

 potential. In the private chat, when JOSEPH learned Al-Hayaat is the media production wing of

 ISIS, JOSEPH replied, "oh even better." In the joint online conversation, JOSEPH sent a series

 of three PowerPoint slide shows to UC-1 and UC-2. These “videos” were different from the

 videos JOSEPH previously delivered as they came directly from JOSEPH's computer and were

 not simply a recording of JOSEPH's computer screen by his phone.

        29.      In the joint online chat, UC-2 told JOSEPH before the brothers in Al-Hayaat

 would use any of JOSEPH’s material, they needed to know that JOSEPH was on the "haqq" and

 would have to pledge “bay’ah” 24 to prove his sincerity. In the private online conversation, UC-1

 told JOSEPH not to feel pressured as "[…] Dawlah only takes those that volunteer. […]" and

 “[…] but you have to make that choice yourself. it is a personal decision." In the joint online

 conversation, UC-2 sent JOSEPH a script he could read. Soon after, JOSEPH sent a video to

 UC-1 and UC-2 in the joint conversation. In the video, JOSEPH displayed the hand gesture for

 "tawheed" 25 and read the script while he pledged bay’ah to Abu Bakr al Baghdadi, the leader of

 ISIS. In the private conversation, in regard to the video JOSEPH had just made and sent to UC-

 1 and UC-2, JOSEPH told UC-1 he was "filled with emotion" and "It's almost the same feeling

 that overcame me when I accepted Islam first."

        30.     On September 26, 2018, JOSEPH initiated an online conversation with UC-1.

 After a short discussion, JOSEPH mentioned another video he was creating. He said the new

 video would focus "on jihad in the west inshallah." He further stated, "It's been too quiet and



23
   “Al-Hayaat” (or Al-Hayat) as explained to JOSEPH, is the media wing of ISIS.
24
   “Bay’ah in Islamic terminology is an oath of allegiance to a leader.
25
   As noted previously, “tawheed” is a hand gesture often associated with support for ISIS.

                                                  13
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 14 of 32. PageID #: 15



something new needs to be done especially in the US [...] My target audience for this one will

mainly be Muslims upon the haqq in America and the UK." JOSEPH later stated he watched

"some dawlah media productions on Al hayaat last night," and was impressed with how well

they were made. After additional conversation, JOSEPH stated, "Inshallah one day i can do

more than makes videos.” JOSEPH was asked what he had in mind and JOSEPH replied,

“waging more physical jihad.” However, JOSEPH stated for now he would stick with what he

was good at until the "time comes to do more." After a discussion about UC-1’s work for

Dawlah, JOSEPH stated, "You are doing a good thing and yes I agree essentially it's everyone's

personal choice at the end of the day." JOSEPH and UC-1 continued to speak about other ways

to help Dawlah, and that JOSEPH should not feel pressured. JOSEPH stated, “No i dont its all

voluntary. Its all my choice.” At one point, JOSEPH asked, “will i be meeting more brothers

though on (the alternate social media application)? I wish i could meet with dawlah brothers in

person.” He then stated, “Hopefully one day inshallah i will be a trusted known member of our

group.”

       31.     On September 27, 2018, JOSEPH initiated an online conversation with UC-1.

JOSEPH said he had been sick but was working on a new video, and "hope[ed] this shows how

dedicated i am lol." During this conversation, JOSEPH delivered his most recent video

production, and four videos in .mp4 format he had previously delivered by capturing video of

his computer screen with his phone.

       32.     On September 27, 2018, UC-1 told JOSEPH he would soon be sent footage of a

"brother who will make the ultimate sacrifice for Dawlah." JOSEPH asked whether it would

occur "in the west" and UC-1 confirmed it would. UC-1 asked JOSEPH whether he would be

willing to edit the footage to help inspire those in the US, and JOSEPH replied, “i can try my


                                                14
      Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 15 of 32. PageID #: 16



 best inshallah. it shouldnt be a problem ahk.” UC-1 clarified specifically what the video would

 involve stating, "I want to make sure you understand what im talking about tho--this is a

 Dawlah brother's martyrdom video, for an attack that will occur here in the US. are you

 comfortable with that?" JOSEPH replied, “I am [...] Allahu Akbar!!! [...] Inshallah I will make

 it beautiful.” JOSEPH asked if it would be on the news and UC-1 told him that if the attack

 were successful, it would be. UC-1 again clarified by asking if JOSEPH was “comfortable

 doing this at the behest of our ISIS brothers.” JOSEPH replied, "Yes no worries."

        33.     On September 28, 2018, JOSEPH initiated an online conversation with UC-1.

 After discussing JOSEPH's value in video editing, JOSEPH was asked about his comment on

 September 26, 2018, regarding “physical jihad.” UC-1 asked JOSEPH what he was envisioning

 with respect to physical jihad. JOSEPH initially replied he really did not know right now.

 Later, JOSEPH explained, "I don't think I'm the one for that at least not at this point in my life."

 UC-1 replied, "that is just fine brother." JOSEPH said, "Maybe one day I could even be a

 recruiter I've always been told I have strong leadership skills and can convince people of

 things."

        34.     On September 29, 2018, JOSEPH initiated an online conversation with UC-1.

 During the conversation, UC-1 told JOSEPH that a “Dawlah brother” 26 would potentially be

 traveling through Ohio in the next few weeks. After a brief conversation, JOSEPH said that he

 "would be totally interested" in meeting a Dawlah brother. JOSEPH stated he used to work as a

 security guard, but could not be armed as he was too young. However, he stated that as a

 security guard, he had previously had both handcuffs and pepper spray, and had used the


26
  This “Dawlah brother” was later portrayed by a FBI employee operating in an undercover
capacity (UC-3) on October 24, 2018.

                                                  15
      Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 16 of 32. PageID #: 17



 handcuffs. 27 JOSEPH stated he could no longer work as security due to having a “violent

 charge” which also prevented him from “purchasing and possessing a firearm or ammo

 'legally.'" JOSEPH said that he had always been into guns, and he used to hunt with his family

 when he was a kid. With respect to risking jail time to support Dawlah, JOSEPH stated, "Yeah

 what I mean is it doesn't scare me and if that's what ends up happening then so be it I know God

 has a plan for me [...] Jails and prisons are actually good places for recruitment." 28 UC-1 asked,

 “For dawlah?” JOSEPH replied, “Yeah theres a lot of good Brothers in there.” At one point

 during this conversation, JOSEPH was asked if he felt hate for the people in the US. JOSEPH

 replied, “Oh yeah definitely [...] The gays the Christians the Catholics the Jews you name it.”

        35.     On October 1, 2018, JOSEPH initiated an online conversation with UC-1.

 During the conversation, JOSEPH asked UC-1 "about the brother that's going to do the mission

 or the video." 29 JOSEPH then asked whether "the brother driving through Ohio" would be the

 one that would "carry it out," referring to "the mission." UC-1 understood JOSEPH to mean the

 martyrdom mission for which JOSEPH was going to edit the martyrdom video. JOSEPH told

 UC-1, "I just want to do my best with that video" and that "I'm just looking forward to the

 whole thing really." UC-1 asked JOSEPH whether he was referring to the video or the brother

 coming to visit. JOSEPH replied, "The video. the operation and the brother."

        36.     On October 8, 2018, JOSEPH initiated an online conversation with UC-1. After

 a brief conversation, JOSEPH expressed concern to UC-1 about the video footage he was


27
   It is unknown whether JOSEPH still possesses these items.
28
   In a similar vein, JOSEPH told UC-1 on September 14, 2018, that he was pursuing a degree to
become a counselor in the prison system so that he could use the opportunity to spread “dawah.”
“Dawah” refers to the practice of inviting non-Muslims to better understand Islam.
29
   JOSEPH is referring to the video footage JOSEPH was asked to potentially edit in paragraph 32
and the “Dawlah brother” mentioned in paragraph 34. JOSEPH was never provided this video.

                                                  16
      Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 17 of 32. PageID #: 18



 supposed to edit but had yet to receive, and about the “brother coming to Ohio.” JOSEPH said

 he felt like he had been "kept in the dark about everything." JOSEPH also stated he hoped

 "people arent questioning my loyalty." JOSEPH was assured that his loyalty was not being

 questioned.

         37.     On October 12, 2018, JOSEPH initiated an online conversation with UC-1.

 JOSEPH informed UC-1 that one of his social media accounts was shut down. JOSEPH stated

 the shutdown was due to a photograph he put onto his page. JOSEPH sent the photograph that

 he believed caused the shutdown to UC-1. The photograph depicted a snarling lion, and the

 quote, “And fight them until there is not fitnah 30 and [until] the religion, all of it, is for Allah.”

 [Quran 8:39]. The bottom right corner of the photograph included a circle emblazoned with

 Arabic words which translated to “Allah, messenger, Mohammad.” In your Affiant’s training

 and experience, this is the same circle used on the ISIS flag, though the words themselves are

 not exclusive in their use by ISIS.

         38.     On October 14, 2018, JOSEPH initiated an online conversation by sending UC-1

 a video which was intended to be an ISIS inspirational video which JOSEPH represented was

 produced by him. The video made statements such as, “would you die for your religion and

 your lord” and “blood has to be spilled for progress to be made. Referring to the video,

 JOSEPH said he "tr[ied] to inspire brothers in the west mainly but i like to give credit to the

 brothers already fighting of course." During the ensuing conversation, UC-1 asked JOSEPH

 where he saw himself fitting, stating, "Dawlah always wants to know where each individual


30
  “Fitnah” is an Arabic word that depicts civil strife and turmoil. It has connotations of trial,
affliction, or distress. It is considered a highly negative and destructive internal conflict that
plagued Muslims decades after the prophet’s death. The Qur’an states “Fitnah is worse than
death.”

                                                     17
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 18 of 32. PageID #: 19



brother and sister is to best fit in with operations." JOSEPH initially said he was not sure where

he would fit in, but then stated, "Your talking about for an operation? The only thing i could see

is like a coordinated shooting but i still dont see how that would happen." After a brief

conversation, JOSEPH stated, "Inshallah thats what i would have interest in (referring

specifically to physical jihad) but my virtual jihad is my focus at this point. Plus how would i

even go about it?"

       39.     During the same online conversation, JOSEPH sent UC-1 the photograph

JOSEPH believed caused his profile page to be removed from a social media application.

During the conversation, JOSEPH revealed he was communicating with another “brother” and

JOSEPH had "him on the hook for lack of a better term lol [...]” UC-1 asked JOSEPH if he saw

“recruiting others to Dawlah as part of your digital jihad,” and JOSEPH replied “I do yes i think

i could be good at it." During the ensuing conversation, JOSEPH revealed he discovered the

“brother” on a social media application. JOSEPH described his technique for spotting possible

recruits through this social media application. He stated, “I look at the kind of things they post,

then i see if they are in tge [sic] west, then i engage in conversation where i deliberately ask

certain questions that hint at dawlah, then evaluate their answer.” During the conversation,

JOSEPH debated sending his videos to the “brother,” but decided that “it will basically say im

apart [sic] of dawlah [and that it] could scare him off. Maybe too upfront.”

       40.     On October 19, 2018, UC-1 and JOSEPH had an online communication wherein

JOSEPH expressed his pleasure at being a part of “dawlah” and indicated his willingness to

help in an “operation,” whether big or small, stating, “Inshaallah one day i will be involved

directly in one,” and “I do still see myself someday in physical jihad for sure.” Joseph also




                                                 18
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 19 of 32. PageID #: 20



divulged during this communication that he was “talking to a couple of dawlah brothers back in

2016 for a short period of time,” and that they were part of his decision to convert to Islam.

       41.     On October 21, 2018, during an online conversation between UC-1 and

JOSEPH, JOSEPH expressed his support for “martyrdom operations.” In regard to these types

of operations, JOSEPH stated, “what must be done, must be done,” “the kufr are the kufr,” and

“there are always casualties of war.”

       42.     On October 30, 2018, UC-1 and JOSEPH had communications online regarding

the mass shooting of a Jewish synagogue in Pittsburgh, Pennsylvania. JOSEPH told UC-1,

“The kufr doing our work for us haha.” JOSEPH continued, “I know in the Quran it says do not

attack a place of worship . . . My opinion is the Jews are evil and they get what's coming to

them. I don't feel bad at all considering what they're doing in Palestine. They're the same as the

shia in my eyes. All dogs.” UC-1 asked JOSEPH, “and what is your opinion on attacks on

places of worship?” JOSEPH further stated, “My opponion [sic] is i know we wouldnt like our

mosques attacked. so im on the fence. They are disbelievers all the same though. So i dont feel

bad.” JOSEPH continued, “Jews are jews none are innocent. They support israel, then theyre

enemies in my book.” UC-1 asked JOSEPH whether there were a lot of Jews where he lived.

JOSEPH replied, “Theres like two synagogues I know of but I don’t know any Jews . . . I

absolutely despise Jews always have even before being Muslim.” With respect to the

Pittsburgh shooter, JOSEPH stated, “I admire what the guy did with the shooting actually.”

JOSEPH confided in UC-1 that, “I can see myself carrying out this type of operation inshallah.

They wouldnt even expect it in my area . . . Im fantisizing but i seriously could see myself

doing something similar to that . . . Im not going to do anything. Im speculating . . . But its a

future possibility nonetheless. . . Still how would i go about carrying out an operation like a


                                                  19
        Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 20 of 32. PageID #: 21



 shooting? Especially a solo mission. In shaa allah i would have help. . . But im speaking

 futuristically inshallah. Thats what my physical jihad would be. Something along those lines.

 But obviously that would be the last thing i do. Im perfectly fine with what i do as of now in

 terms of virtual jihad.” JOSEPH continued, stating, “For srarters [sic], we would pick a

 synagogue or place jews gather, scope it out, find all exits and entrances, times people will be

 there, police presence of the area, i have a police scanner so i would be able to hear when they

 would be responding, we would coordinate it by splitting up to ensure the most casualties

 possible. Then escape in a vehicle before police arrive. And if they got there fast, then fight it

 out and whatever happens may Allah swt grant us victory and Jannah if it comes to that. I am

 no coward. I wouldnt want to die any other way except a martyr inshallah. Alhamdulilah. Thats

 just my thoughts as of now.” JOSEPH concluded by telling UC-1, that he knew of a good

 synagogue for a shooting, and that “it would take a lot more planning than this of course.

 Especially if another brother got involved. In shaa allah.” During this conversation, after

 JOSEPH discussed a shooting targeting Jews, UC-1 expressed to JOSEPH, “now that you have

 pledged ba’yah, it’s of utmost importance that you take no action without coordination with me

 for security reasons. Does that [make] sense?” JOSEPH replied, “Yes of course.”

           43.    On November 10, 2018, JOSEPH told UC-1, “And yes I make du’a 31 everyday

 that I will be able to do physical jihad someday in shaa allah because I told UC-3 32 that’s the

 greatest jihad.” UC-1 told JOSEPH that physical jihad “can be a dark path – jail or death awaits

 at the end of it potentially.” JOSEPH replied, “Yes, alhamdulilah I have come to realize this

 and im leaving it in the hands of Allah azzawajaal. And it does take a lot of thought and



31
     Du’a refers to prayer.
32
     Joseph did not use the word “UC-3,” but rather the name of the undercover persona.

                                                   20
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 21 of 32. PageID #: 22



decision of course . . . But I know i have it within myself to take part in physical jihad.”

JOSEPH continued, “My intentions are to never stop virtual jihad because I know it serves a

good purpose and theres always progress to be made in that field. And that physical jihad is the

path I will eventually take . . . im always having ideas and thoughts about both jihads.” UC-1

told JOSEPH, “that brothers do not normally supply a plan as they do not wish to coerce or

force good brothers (Dawlah brothers) into a decision they are not ready for.” UC-1 asked

JOSEPH whether UC-1 made JOSEPH ever feel pressured. JOSEPH replied, “No not at all . . .

Ive clearly done everything on my own account and time to show dedication and skill.” UC-1

explained to JOSEPH that JOSEPH’s plan would need to go through the approval process.

UC-1 stated, “It is important not to do anything without dawlah leadership knowing first.”

       44.     On November 18, 2018, JOSEPH discussed with UC-1 that UC-3, whom he was

attempting to recruit to ISIS was “coming along very well . . .Focusing on jihad and what it

means. He considers me a true brother and his teacher Alhamdulilah. I am grateful for that.”

JOSEPH told UC-1 that he was probably going to sell his computer tomorrow because “money

is tight.” He continued, “So i wont be able to work on any videos for a while until I buy

another.”

       45.     On November 18, 2018, JOSEPH disclosed to UC-1 that most of his

communication is through his phone and that his phone is password protected and in that way

he would be able to secret his activities from his future wife.

       46.     On November 18, 2018, JOSEPH told UC-1 that, “My intent is to figure out

what he (UC-3) sees himself doing for dawlah in general. And to figure out if physical jihad

would be something he sees himself doing at some point.




                                                  21
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 22 of 32. PageID #: 23



       47.     On November 19, 2018, UC-1 learned that JOSEPH sold the computer he used

to make ISIS propaganda videos to a local pawn shop. Your Affiant confirmed the sale of

JOSEPH’s computer with a local pawn shop and took possession of the same.

       48.     Also on November 19, 2018, JOSEPH and UC-1 again discussed UC-3’s

progress. UC-1 asked JOSEPH whether JOSEPH believed that UC-3 supported dawlah.

JOSEPH replied, “Without a doubt I just think he doesn’t know where he fits in.” JOSEPH

continued, “I think the next step for him judging how this next meeting goes, is bay’aa.”

       49.     On November 25, 2018, JOSEPH and UC-1 had a conversation wherein

JOSEPH told UC-1 that regarding physical jihad, “I know that I’m a brother willing to do it . . .

It’s just a matter of how when and where . . .But like you said it’s not a path for everybody . . . I

just feel like I can do more before I ultimately decide to take that path because there’s no

turning back . . . Some brothers and sisters are too soft-hearted when it comes to the kufr.” UC-

1 replied, “there are not many brothers willing to do it.” JOSEPH continued, “I feel no

sympathy and rather it puts a smile on my face seeing the justice that has already been served.”

       50.     On November 25, 2018, UC-1 asked JOSEPH, “what is making you think more

and more of physical jihad?” JOSEPH replied, “Well now that I don’t have a computer it’s

been more on my mind . . . And just hearing stuff from the news and seeing how things are

every day . . . I just know I got a lot of good ideas in my mind.” UC-1 asked, “what are some

more of your ideas? In addition to the one you told me before.” JOSEPH replied, “Just if

you’re going to do something do it big. . . Thinking about areas with a good amount of people.”

UC-1 asked, “Anything else?” JOSEPH responded, “Well I know what I would do would be a

shooting of some sort . . . It wouldn’t be expected in my area.” UC-1 asked, “why not?”

JOSEPH replied, “ Real quiet calm place. . . Not much happens around here . . . A lot of


                                                  22
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 23 of 32. PageID #: 24



churches . . . I would prefer to hit the Jews or the shia.” Later in the same conversation with

respect to the materials that he would need for the shooting JOSEPH stated, “A pistol is

concealable, but a rifle would be convenient . . . I’m pretty knowledgable on weapons. . . So I

know how to handle a firearm and fire arm [sic] safety . . . And I’ve done a lot of research . . .”

        51.    On November 26, 2018, while conversing online with UC-3, JOSEPH stated,

“Dawlah isn’t just an army of Allah swt, but the truest faith and idealogy [sic] which will

continue to grow and spread. And inspire more and more brothers and sisters in shaa allah.”

JOSEPH continued, “America and Russia will fall, as Babylon did. Its prophesied.”

       52.     On November 26, 2018, JOSEPH had online communications with UC-1,

wherein he discussed his efforts to recruit UC-3 to “dawlah.” JOSEPH told UC-1 that UC-3 “is

ready for bay’ah.” JOSEPH continued, “After bay’ah. I told him i will reveal more of my plans

and ideas. Maybe, inshalla we could come together for something. . . I will continue to guide

him.” When asked by UC-1 how he felt about bringing a brother to “dawlah,” JOSEPH replied,

“I feel honored, blessed, and happy to be able to be in this position. I know what i am doing is

good and may Allah be pleased with me.”

       53.     On November 27, 2018, JOSEPH had communication with UC-2. JOSEPH told

UC-2, “Alhamdulilah. I have been working with akhi UC-3 since you referred him to me. He

has come a long way in shaa allah.” UC-2 replied, “mashaa’Allah akhi, come a long way as in

how exactly?” JOSEPH replied, “In terms of learning from me, and wanting to join dawlah in

shaa allah. . . We have had the luxury of meeting in person twice now. . . I have been doing my

best to teach him about jihad, and explaining dawlah too [sic] him. He expressed some

concerns in the beginning but i believe his mindset has changed much like mine did.

Alhamdulillah. We have a lot of trust and respect between us . . .Finally yesterday he expressed


                                                 23
        Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 24 of 32. PageID #: 25



 to me he trusts my judgement and is ready to move forward so i told him bay’ah needs to be

 done first inshallah . . . I told him to reflect upon surah At-Tawbah especially. He is always

 looking for guidance.”

           54.    On November 27, 2018, JOSEPH had a conversation with UC-1. JOSEPH told

 UC-1, “I do know of a website where you can buy firearms locally though.” JOSEPH then

 provided UC-1 with the link to the website.

           55.    On November 29, 2018, JOSEPH had an online conversation with UC-3.

 JOSEPH told UC-3, “They have no idea how many of us there really are globally. And that

 strikes fear in their hearts. And I intend to cause more in shaa allah.” During this same

 conversation JOSEPH asked UC-3, “. . . but do you understand the end results of this path in

 Dar El Kufaar?” 33 UC-3 replied, “I think so akhi. I think there are only a few logical

 outcomes. What do you think?” JOSEPH replied, “Akhi (UC-1) wanted me to make sure you

 understood 100% the risks involved with being a Dawlah brother. Mainly in the west.”

 JOSEPH continued, “There is imprisonment, and there is martyrdom.” JOSEPH continued,

 “We would be considered shaheeds and martyrs if we died in the cause of Allah SWT. A

 Shaheed is someone dying protecting whats theirs like property, family, their body, their

 ummah/religion, etc”

           56.    On November 29, 2018, JOSEPH and UC-2 had an online conversation.

 JOSEPH told UC-2 that he wanted to discuss some ideas regarding physical jihad and that

 eventually JOSEPH would choose an idea and make a plan. UC-2 responded, “No plans are to

 be acted on now without coordinating first inshaa’Allah. This is vitally important for reason’s



33
     JOSEPH’s reference to “Dar El Kufaar” is a reference to the land of the disbelievers.

                                                   24
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 25 of 32. PageID #: 26



I’m sure you understand my brother.” On November 30, 2018, JOSEPH responded, “I

understand akhi.”

       57.     On November 30, 2018, JOSEPH had online communication with UC-2.

JOSEPH told UC-2, “I know I have progressed only by the permission of Allah subhaanahu wa

t’aala. and I have a few things in mind when it comes to physical jihad. I can see myself doing

a few things. But i know it will ultimately be an operation consisting of a shooting. And i have

a few targets in mind. Some ideas involve myself and some involve other brothers that would

be willing and who understand consequences. The only thing is i have no access to the

materials that would be neccesarry [sic]. In shaa Allah i will come up with something effective

and i will share it with you. Also i will do my best with akhi UC-3 to see if he would willingly

involve himself in an operation with me in shaa Allah. He wishes to follow my lead

Alhamdulilah. As of now i plan to either wage jihad against the shi’a or the jews.” JOSEPH

continued, “. . . I have thought about it a lot. And i know its what i need to do. Strike fear in

the hearts of the kufaar on their own land. Since i cant make hijrah. In shaa allah. I know my

targets would be either shia or jews preferably. But i know all kufr are the enemy of Allah

SWT. So I will do some investigating of my area and the things going on. To be able to attack

as many as possible. I have to keep security in mind and hit them where theyd least expect it. I

do know of one synagogue and one shi’a masjid in my area. JOSEPH continued, “I plan to use

the internet for information on possible locations and maybe even events taking place in the

near future. And i understand the procedure akhi. Some places i am able to drive by and get a

good idea of. Something happening in my area would be unexpected to say the least .”

JOSEPH added, “There is a school as well if need be.” UC-2 asked, “inshaa’Allah akhi, do you

mean the school as a possible target?” JOSEPH replied, “If it needs to be. It’s a possibility.”



                                                 25
        Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 26 of 32. PageID #: 27



 UC-2 replied, “. . . but I have to ask if you are sure you are ready for the bloodshed that might

 accompany such an operation?” JOSEPH replied, “I have asked myself this alot, and ive come

 to terms with what must be done. Our brothers and sisters blood is shed everyday. So

 inshaa’Allah i will deliver justice.” JOSEPH concluded, “I knew i would progress to physical

 jihad by the will of Allah azzawajaall. I have made a lot of du’aa. And i will have more details

 as time progresses inshallah. I will give you everything.” UC-2 replied, “You do know there

 are many ways to perform jihad, physical jihad being only one of these. Many ways to help

 your brother and honor the Ummah of our beloved Prophet SAWS. you will be no less our

 Muslim brother akhi, if you decide upon a different path. is killing upon the path of Allah

 really what you want, brother? JOSEPH replied, “Yes i know akhi. But this is something i

 know I must do. You brothers have been bery [sic] good to me. May Allah SWT be pleased

 with all the ikhwan 34. I knew from the beggining [sic] I would get to this stage. And in shaa

 Allah i will be succesful [sic] in whatever i choose to do.” During this conversation, UC-2

 made clear to JOSEPH that, “This is an operation now so I can’t say it enough – NO actions

 without coordinating with Dawlah first.” JOSEPH replied, “I completely understand akhi.”

           58.    On November 30, 2018, JOSEPH had an online conversation with UC-3.

 JOSEPH told UC-3, “Akhi also remember that I need you to try and decide what path you

 desire to take with Dawlah and let me know.” JOSEPH continued, “Your decision must be of

 sound mind and judgement. No brother could coerce or make you do anything you’re not

 comfortable with.” UC-3 responded, “As for the path I desire to take with Dawlah, Im ready




34
     Ikhwan is the Arabic word for brothers.

                                                  26
            Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 27 of 32. PageID #: 28



 for anything. I understand there are risks but again i desire to ultimately please Allah and serve

 our Ummah.”

             59.     On December 2, 2018, JOSEPH told UC-2, “Im looking to see if he has interest

 in coming together maybe for a future operation. and I would still need to make a set day and

 time when i know the most people would be there. Akhi (UC-3) claims he has money and

 resources available to him that may be of use for an operation. In shaa Allah. JOSEPH then

 forwarded a document to UC-2 that read:

      Abdullah Ali Yusuf’s plan. In shaa Allah.35

      Materials needed: assault rifle or semi automatic pistol, at least 2 magazines and plenty
      of ammo.
      Jews who support state of israel are desired targets.

       1.    Arrive at location.
       2.    Gain entry to building.
       3.    If a lone attack, start attack where most people are gathered.
       4.    If the operations consists of 2 or more brothers, split up and enter at different angles of
             building in order to trap people. And inflict mass casualties. Do best to make sure none
             escape.
       5.    Use a vehicle to escape area before police arrive. Preferably a getaway driver. In shaa
             allah.
       6.    Lay low.
       7.    If a fight with police insists [sic] on scene, or when police come after me at home, then
             so be it.
       8.    May Allah swt grant us success.
       9.    Keep weapon in case need to use it against police if necessary.

 Joseph then stated, “I dont see this as being a martyrdom operation but only Allah swt knows

 the future. And thats the draft of the plan so far.” JOSEPH told UC-2 that he would ask UC-3




35
     JOSEPH chose the kunya Abdullah Ali Yusuf. A kunya is a chosen name.

                                                       27
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 28 of 32. PageID #: 29



if “he wants to assist or be directly involved. . . He could just end up being my driver if willing.

In shaa allah. It just depends.” JOSEPH continued, “His help or participation could help me a

lot. But if hes not willing or if its to early for him or something along this path, then i will have

to spend more time coming up with something probably by myself. In shaa Allah.” UC-2

asked JOSEPH if he was “committed to conducting this operation even if you have to go it

alone akhi?” JOSEPH stated he was committed to the operation, “without a doubt.”

       60.     On December 4, 2018, JOSEPH told UC-1 that UC-3 had talked with JOSEPH

the last couple of days and told him that he was prepared to assist me “however [sic] way he

can.” JOSEPH continued, “I told him i would discuss my ideas and plans in person more. he

told me to count him in and that he is open to anything Alhamdulilah. Allah has crossed our

paths for this i believe.” When asked, JOSEPH told UC-1 that he no exact timeline in place,

“but i know my target . . .The jews who support israel. Theres 2 synagogues in my city.

JOSEPH then provided the name of the two synagogues to UC-1. JOSEPH indicated that he

would likely choose the larger of the two synagogues as his target. JOSEPH stated that his

choice would depend on factors such as, “Which one will have most people, what time and

what day. Go big or go home.” During this online conversation with UC-1, JOSEPH provided

what appeared to be an internet link and photograph of one of the synagogues. JOSEPH also

provided a photograph of magazines for a firearm that he represented to UC-1 was “Vietnam

era stuff.” In addition to photographs of the firearm magazines, JOSEPH also forwarded to

UC-1 photographs of military manuals that JOSEPH represented had belonged to his

grandfather before he passed, but noted, “But its some pretty useful information.” JOSEPH

explained, “. . . but yea ive looked through the books and its information on like recon and EOD

stuff from the veitnam [sic] time. Some things may come in use.” JOSEPH had explained in



                                                  28
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 29 of 32. PageID #: 30



previous communications with UC-1 that he presently lives with his grandmother in the home

that his grandfather also used to live in prior to his death.

        61.     On December 5, 2018, JOSEPH and UC-3 met at a location in Holland, Ohio.

Later, at a different location in Toledo, Ohio, JOSEPH discussed conducting a mass shooting at

a Jewish synagogue. JOSEPH identified for UC-3 two synagogues that he viewed as targets in

the greater Toledo area. JOSEPH discussed with UC-3 the types of weapons that he believed

would be able to inflict mass casualties. JOSEPH showed UC-3 photographs of certain

firearms on the internet on his cellular telephone. JOSEPH made hand written notes about the

firearms he wanted for the terrorist attack on the synagogue for UC-3 on a piece of paper.

These notes included reference to “ar15 takes .223 or .556 ammo,” and “2 of the same Glock

17’s or 21’s and amunition [sic],” and “2 of the same AK 47 or AR 15.” JOSEPH also

identified to UC-3 another potential target for a terrorist attack in the Toledo area that was

military in nature, but noted that this would tactically be a difficult target. JOSEPH discussed

with UC-3 that when they conducted the mass shooting they would need to be cognizant of

cross fire. JOSEPH proposed several scenarios to UC-3 as to how they could acquire the

firearms for the mass shooting. JOSEPH indicated that he wished to obtain two rifles and two

pistols for the shooting and that 30 rounds would not be enough and that he wanted to cause a

“massacre.” JOSEPH also told UC-3 that when they conducted the attack they should use

pistols to kill people that were not dead in the first round of fire.

        62.     On December 5, 2018, after his meeting with UC-3, JOSEPH had an online

conversation with UC-1. JOSEPH told UC-1, “I filmed his bay’aa. With an actual camcorder.

We discussed targets, and weapons. Ideas and plans. Hes 100% on board! Were doing this

together inshallah. He has access and money to be able to possibly obtain some materials.”


                                                   29
     Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 30 of 32. PageID #: 31



JOSEPH continued, “It was incredible. And he agrees with whatever i think is best. He knows

to contact u (UC-1) and UC-2. Should be tonight. In shaa allah. Were hanging out tomorrow

too in shaa Allah.” After discussing with UC-1 the type of weapons that would be used in the

attack, UC-1 inquired whether JOSEPH had a place to store the weapons. JOSEPH replied,

“Got alot of places in my room alone and a whole spare bedroom. Plus a shed she

(grandmother) never goes in.”

       63.     On December 6, 2018, JOSEPH and UC-3 met in the Toledo area. JOSEPH

gave UC-3 guidance as to how to purchase the AR-15’s. Specifically, JOSEPH instructed UC-

3 to determine how many rounds had been fired through the gun, examine the charging handles

to make sure they worked, check the general condition of the firearm. After doing research on

his cell phone in front of UC-3, JOSEPH selected the target for the attack. JOSEPH stated that

it would be ideal to attack two synagogues, but probably more realistic to only attack one.

JOSEPH stated that he wanted to kill a rabbi. JOSEPH wrote the name and address of where

the attack was to occur for UC-3. JOSEPH told UC-3 that he had done research to determine

when the Jewish Sabbath was so that more people would be present at the synagogue. JOSEPH

stated that he wanted to use a handgun on his victims. JOSEPH gave UC-3 instructions on how

to enter the synagogue. JOSEPH pulled up photographs of the inside of the synagogue and told

UC-3 that he wanted to begin the attack in the sanctuary. JOSEPH and UC-3 drove to the

synagogue where JOSEPH directed UC-3 to drive around the synagogue complex. JOSEPH

told UC-3 that he would teach UC-3 how to use the weapons. JOSEPH told UC-3 that he was

not going in with a martyrdom mindset, but rather a killing mindset. JOSEPH told UC-3 that he

could hide the AR-15’s once they were purchased by UC-3. JOSEPH told UC-3 he would hide

the AR-15’s at his house. JOSEPH told UC-3 that he would work with UC-1 to obtain the



                                                30
      Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 31 of 32. PageID #: 32



 pistols needed for the attack. JOSEPH stated that he would shoot at law enforcement and

 would not surrender.

        64.     Late in the day on December 6, 2018, UC-3 represented to JOSEPH that UC-3

 purchased the rifles for the attack. UC-3 sent a photograph to JOSEPH that depicted the rifles

 laying on the floor. JOSEPH and UC-3 began discussions about JOSEPH taking possession of

 the rifles the following day.

        65.     On December 7, 2018, JOSEPH and UC-3 had online communications, wherein

 JOSEPH agreed to take possession of the two rifles that JOSEPH believed UC-3 had purchased

 for the attack. JOSEPH and UC-3 arranged to meet and exchange the rifles that evening.

        66.     On December 7, 2018, JOSEPH and UC-3 met at a pre-determined location.

 JOSEPH approached the car UC-3 was driving. JOSEPH opened the passenger side door of the

 car and JOSEPH and UC-3 had a brief conversation. JOSEPH grabbed the black duffel bag

 with two semi-automatic AR-15 type weapons, closed the door and walked a distance away

 from the car. 36 JOSEPH was then arrested by law enforcement officers while in possession of

 the duffel bag containing the weapons.

        67.     On December 7, 2018, law enforcement officers provided JOSEPH

 constitutional warnings pursuant to Miranda. JOSEPH stated he understood those warnings and

 knowingly and voluntarily waived the same. JOSEPH then provided an oral statement to law

 enforcement officers, wherein JOSEPH detailed his plans for the attack, and his intent to cause

 mass casualties in support of ISIS.


36
   The weapons provided to JOSEPH were demilled, meaning that they were rendered inoperable
by law enforcement officers. Law enforcement officers attempted to test fire these weapons prior
to JOSEPH taking possession of them, to ensure that they could not fire. Additionally, JOSEPH
was not provided with ammunition for the weapons at the time of their exchange.

                                                31
Case: 3:18-mj-05413-JRK Doc #: 1-1 Filed: 12/10/18 32 of 32. PageID #: 33
